Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 1 of 64




           Exhibit 
    Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 2 of 64



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

GARY KOOPMANN, TIMOTHY KIDD and                :    Civ. Action No: 15-cv-07199-JMF
VICTOR PIRNIK, Individually and on Behalf of   :
All Others Similarly Situated,                 :
                                               :    CLASS ACTION
                                 Plaintiffs,   :
                                               :
                                               :
                     v.                        :
                                               :
                                               :
FIAT CHRYSLER AUTOMOBILES N.V.,                :
FCA US, LLC, SERGIO MARCHIONNE,                :
RICHARD K. PALMER, SCOTT                       :
KUNSELMAN, MICHAEL DAHL, STEVE                 :
MAZURE and ROBERT E. LEE                       :
                                               :
                               Defendants.     :
                                               :




                   EXPERT REPORT OF Dr. AXEL FRIEDRICH.



                                  August 15, 2018
       Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 3 of 64



                                                TABLE OF CONTENTS



I.     Background and Qualifications........................................................................................... 1

II.    Scope of Engagement ......................................................................................................... 2

III.   Bases for Opinions .............................................................................................................. 2

IV.    Summary of Opinions ......................................................................................................... 3

V.     Overview of FCA’s Operations .......................................................................................... 3

VI.    Background ......................................................................................................................... 4

       A.         NOx and why it is regulated ................................................................................... 4

       B.         NOx Emissions Controls (EGR, SCR and LNT) .................................................... 8

                  1.         Exhaust Gas Recirculation (EGR) .............................................................. 8

                  2.         Selective Catalytic Reduction (SCR) ........................................................ 10

                  3.         Lean NOx Trap (LNT) .............................................................................. 11

       C.         Applicable EU Regulations Concerning NOx Diesel Emissions, AECD
                  Disclosure and Defeat Devices ............................................................................. 12

       D.         Analysis of Various FCA Vehicles Sold In Europe and Discussion of Their NOx
                  Emissions, AECDs and Defeat Devices ............................................................... 16

                  4.         The German Test Program ........................................................................ 17

                  5.         The French Test Program.......................................................................... 29

                  6.         The Dutch Test Program ........................................................................... 30

                  7.         Testing By Non-Government Organizations ............................................ 36

                             i.         My Testing of FCA Vehicles – Testing of the German NGO
                                        “Deutsche Umwelthilfe” (DUH)................................................... 36

                             ii.        The Real Urban Emissions (TRUE) Initiative .............................. 42

                                                                         i
Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 4 of 64



F.    Violation of the EU Emission Regulations by FCA ............................................. 45

G.    FCA’s Statements Concerning Compliance with EU Emissions Regulations Were
      False and Misleading ............................................................................................ 47




                                                    ii
         Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 5 of 64



     I.        Background and Qualifications

          1.   I have a Ph.D. in engineering from the Technical University of Berlin and have

been involved with vehicle emissions and emissions standards for the majority of my career. I

spent nearly 30 years with the Federal Environment Agency of Germany (the “UBA”) working

extensively on vehicle emissions and emissions legislation and regulation. In 1994, I was

appointed as the head of the newly-formed Transport and Environment Division within the UBA.

In this position, together with my staff, I developed the UBA proposals for the emissions

standards which became implemented as Euro 3, Euro 4, Euro 5 and Euro 6. I was involved in

the development of the German proposals for these standards, as well as being involved in

negotiations regarding the standards at the European Union level. As part of UBA’s work, and in

the development of emissions control proposals, UBA did significant amounts of modelling of

emissions and air quality in real life situations. During my time at UBA, I was aware of, and

involved in several investigations that revealed that defeat devices were used by car companies. I

retired from my position at the UBA on 30 June 2008. Since that time, I have been self-

employed as a Consultant. I have undertaken various activities during this time, including

advising foreign governments, advising NGOs, and undertaking my own research into emissions

and other environmental issues. In 2001, I am a founding member of the International Council

for Clean Transport (“ICCT”). The mission of the ICCT was to propagate solutions for the

reduction of emissions and greenhouse gas, and to bring collaboration between governments

around the world on these issues. The ICCT has since developed into a think-tank, with the same

focus.

          2.   My current hourly rate is $320 per hour for all work and travel time. My

compensation is not contingent on the outcome of this litigation.
                                                1
       Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 6 of 64



     II.        Scope of Engagement

           3.   I have been retained by Counsel for Plaintiffs in this matter to opine as to whether

Fiat Chrysler Automobiles N.V. (“FCA” or the “Company”) was in compliance with European

Union (“EU”) emissions regulations during the Class Period. I have also been asked to evaluate

the adequacy of the Company’s disclosures concerning its compliance with EU emissions

regulations.

           4.   Attached to this report are the following exhibits:

                    i. A copy of my curriculum vitae (Exhibit 1)

                   ii. A listing of cases in which I have testified as an expert at trial or by

                       deposition during the past four years (Exhibit 2)

                   iii. A listing of relevant publications that I have authored or co-authored

                       within the last years (Exhibit 3)

                   iv. A listing of material that I considered in formation of my opinions

                       (Exhibit 4)

                   v. A listing of FCA vehicles I tested (Exhibit 5)

    III.        Bases for Opinions

           5.   My opinions are based upon my professional knowledge and experience, my

review of documents and information relevant to this matter, my testing of certain vehicles,

which was conducted for the German Non-Government Organization “Deutsche Umwelthilfe”

(“DUH”), and the analyses described in this Report and its Exhibits. Documents, data, and other

information that I have relied upon as bases for my opinions are cited in this Report and its

Exhibits. Such documents and information are typically relied upon by me in my prior expert




                                                  2
       Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 7 of 64



and consulting work, by emissions regulators when evaluating compliance and by academics in

their research.

       6.         Counsels for Plaintiffs have informed me that the record in this matter continues

to be developed.       I expect to review additional facts that may become available through

discovery as well as the reports and depositions of other expert witnesses. The opinions offered

in this Report are subject to refinement or revision based on continuing analysis of the

documents and information listed above, as well as new or additional information that may be

provided to or obtained by me in the course of this matter.

    IV.           Summary of Opinions

       7.         Based on my review of the available evidence in this matter and careful analysis

of relevant regulations, and as more fully discussed below, I conclude that

                      i. FCA was not in compliance with the EU emissions regulations during the

                         Class Period.

                     ii. FCA’s statements concerning its compliance with emissions regulations

                         were false and misleading.

     V.           Overview of FCA’s Operations

       8.         FCA is an automotive group that designs, engineers, manufactures, distributes and

sells vehicles and components. It offers passenger cars, light trucks, and light commercial

vehicles under brand names including Chrysler, Dodge, Fiat, Jeep, and Ram. The Company sells

its products directly, or through distributors and dealers, in approximately 150 countries. The

Company was founded in October 2014 as the result of a merger that completed the integration

of Fiat and Chrysler Group LLC.




                                                  3
       Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 8 of 64



       9.        In particular, FCA sells the following diesel engine vehicles in the EU: a. Fiat

500, 1,3 l Diesel, b. Fiat 500L, 1.3 l Diesel, c. Fiat 500L Trekking, 1,3 l Diesel, 16,l Diesel, d.

Fiat 500X, 1,3 l Diesel, 1,6 l Diesel, 2,9 l Diesel, e. Fiat Doblò, 1,6 l 70 kW, 1,6 l 88 kW,       f.

2,0 l 85 kW, 2,3 l 96 kW, 2,3, l 109 kW, 2,3 l 130 kW, g. Fiat Qubo, 13, 3 l diesel, Fiat Tipo,

1,3 l Diesel, Fiat Punto. 1,3 l Diesel, h. Fullback, 2,4 l 113 kW, 2,4,l 133 kW, Fiat Panda, 1,3 l

Diesel, i. Fiat Talento, 1,6 l 92 kW, 1,6 l 107 kW, 1,6 l 92 kW      j. Fiat Ducato, 2,0 l 85 kW, 2,3

l 96 kW, 2,3 l 110 kW, 2,3 l 130 kW,      k. Fiat Fiorino, 1,3 l 59 kW, 1,3 l, i. Alfa Romeo Stelvio,

2,2 l diesel, 147 kW, 2,2 l 206 kW m. Alfa Romeo Gulia 2,2 l 100 kW, 2.2 l 110 kW, 2,2,l 132

kW, 2,3 l 154 kW,        n. Alfa Romeo Giulietta 1,6 l 88 kW, 2,0 l 110 kW, 2,0 129 kW, Alfa

Romeo Mito, 1,3 l diesel 70 kW, p. Jeep Compass, 2,0 l 125 kW, 2,0 l 103 kW,                  q. Jeep

Wrangler 2,2 l 147 kW        r. Jeep Renegate 2,0 l 103 kW, 2,0 l 125 kW, 1,6 l 70 kW, 1,6 l 88m

kW, s. Jeep Cherokee, 2,2, l Diesel 136 kW, 2,0 l 103 kW, 2,2 l 147 kW.

    VI.          Background

       A.        NOx and why it is regulated

       10.       Nitrogen dioxide affects the respiratory system directly, but also contributes to the

formation of particles and ozone. Nitrogen dioxide causes a range of harmful effects on the

lungs, including:

             x   Increased inflammation of the airways;
             x   Worsened cough and wheezing;
             x   Reduced lung function;
             x   Increased asthma attacks; and
             x   Greater likelihood of emergency department and hospital admissions.
             x   New research indicates that NO2 is likely to be a cause of asthma in children.

       11.       Outdoor air concentrations of nitrogen dioxide (NO2) in Germany have a serious

impact on health according to a study by the German Environment Agency (UBA). Statistics for
                                               4
         Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 9 of 64



2014 indicate roughly 6,000 premature deaths due to cardiovascular diseases which are linked to

background concentrations of NO2 in both rural and urban areas. The study also shows that

nitrogen dioxide pollution is associated with diseases such as diabetes mellitus, hypertension,

stroke, chronic obstructive pulmonary disease (COPD) and asthma. UBA President Maria

Krautzberger said: “The study proves how harmful nitrogen dioxide is to health in Germany. We

must take every measure possible to ensure that our air is clean and healthy. The need for action

is particularly urgent in cities with heavy traffic, a fact which the Federal Administrative Court

has confirmed. There is even talk of imposing driving bans as a last resort.”

         12.   The European ESCAPE studies have reported statistically significant associations

between long-term exposure to NO2 and lung function in children, respiratory infections in early

childhood and effects on adult lung function.

         13.   The study points out that eight per cent of the existing cases of diabetes mellitus

in Germany in 2014 are linked to nitrogen dioxide exposure in outdoor air. That means that

about 437,000 people are suffering the disease. For existing cases of asthma, the percentage of

cases which can be traced to NO2 pollution is even higher: around 14 per cent, or about 439,000

cases.

         14.   Although epidemiological studies do not allow drawing conclusions about causal

relationships, they do deliver a great deal of consistent results about the statistical correlations

between negative health effects and NO2 exposure.

         15.   Emissions of non-methane volatile organic compounds (NMVOCs), nitrogen

oxides, carbon monoxide and methane contribute to the formation of ground-level (tropospheric)

ozone.




                                                 5
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 10 of 64



       16.     Ozone is a powerful oxidant and tropospheric ozone can have adverse effects on

human health and ecosystems. It is a problem mainly during the summer months. High

concentrations of ground-level ozone adversely affect the human respiratory system and there is

evidence that long-term exposure accelerates the decline in lung function with age and may

impair the development of lung function. Some people are more vulnerable to high

concentrations than others, with the worst effects generally being seen in children, asthmatics

and the elderly. High concentrations in the environment are harmful to crops and forests,

decreasing yields, causing leaf damage and reducing disease resistance.

       17.     Nitrogen oxides (NOx, the sum of nitrogen monoxide (NO) and NO2) and NH3

emissions disrupt terrestrial and aquatic ecosystems by introducing excessive amounts of nutrient

nitrogen. This leads to eutrophication, which is an oversupply of nutrients that can lead to

changes in species diversity and to invasions of new species. NH3 and NOx, together with SO2,

also contribute to the acidification of soil, lakes and rivers, causing biodiversity loss. Finally,

ground-level O3 damages agricultural crops, forests and plants by reducing their growth rates.

       18.     Based on the knowledge of the harmful impact of NOx, especially NO2, the EU

has adopted air quality guidelines for the ambient concentrations of NO2 and Ozone. Member

states have to develop action plans to meet these limits. The annual mean concentration limit for

NO2 is 40 microgram /m3. Nearly at all monitoring stations in the EU, which are located in the

vicinity of roads, this air quality standard was violated at the beginning of the century by far. At

most stations the main cause of violation of the NO2 air quality standard is traffic and especially

cars (about 70 to 80%)

       19.     The EU has also adopted NOx emission limits for stationary sources like power

plants. Emission standards for trucks and light duty vehicles were also introduced in the eighties

                                                 6
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 11 of 64



and these standards were reduced in steps from EURO 1 up to EURO 6 in order to meet the EU

air quality standards.

       20.     The emission standards were different for gasoline and Diesel vehicles due to

heavy lobby work of the vehicle industry in Brussels at EU level and in the member states of the

EU. Below are the relevant emission standards for Diesel (and gasoline) vehicles. The NOx

emission standards are expressed in g/km. For example, the NOx emission limit for Diesel

engines under EU 4 (effective January 2005) was 0.25 g/km (250 mg/km). The NOx emission

limit for Diesel engines under EU 6 (effective September 2014) was reduced to 0.080 g/km (80

mg/km). Vehicles that emit NOx emissions at a level higher than the limit imposed by the

applicable regulation (e.g. EU 5 or EU 6) violate the regulation.




       21.     The definition of the EU 6 standards was based on model calculations. From the

highest NO2 concentrations in street canyons the necessary level of the emission standards was

calculated to meet the NO2 air quality standard. It was therefore expected with adoption of the

EU 5 and EU 6 emission standards for cars and trucks at most of the monitoring stations in the

EU the air quality limit for NO2 would be met in 2015. But still today a large number of

monitoring stations in the vicinity of roads exceed the yearly NO2 standard of 40 microgram per
                                                 7
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 12 of 64



m3 by far. As passenger diesel cars contribute about 70 to 75 % to the concentrations of NO2 on

most traffic monitoring stations, the fact that diesel cars have much higher emissions in the real

world than at laboratory tests is the key factor for exceedance of the NO2 air quality standard at

many traffic located monitoring stations.

       B.      NOx Emissions Controls (EGR, SCR and LNT)

       22.     Nitrogen oxides (NOx) are created in the combustion chamber at high

temperature by thermal dissociation and recombination of Oxygen and Nitrogen molecules, both

of which are in our air. The higher the temperature the higher is the formation of Nitrogen Oxide.

       23.     There are three different emission reduction technologies available, 1) Exhaust

gas recirculation (EGR), 2) lean NOx trap (LNT), and 3) selective catalytic reduction (SRC).

These three possibilities have distinct advantages and disadvantages.

                   1. Exhaust Gas Recirculation (EGR)

       24.     EGR means recirculation of exhaust gas into the intake air. The oxygen

concentration in the combustion chamber is reduced during the combustion. As a result, the peak

temperature is reduced and as a consequence the formation of nitrogen oxide is suppressed.

       25.     A valve is used to control the flow of gas and the valve can be closed to reduce

the gas recirculation to zero.

       26.     When the emission limits in Europe were reduced by the introduction of Euro 4

standards (250 mg/km NOx), EGRs were used widely. The reduction of the emission limit by

EURO 5 (180 mg/km) lead to a widespread use of cooled EGR. The cooling of the exhaust gas

allows more gas recirculation. The principle of the EGR system is shown in graph No. 1.




                                                8
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 13 of 64




       27.     In order to control the amount of the gas recirculation, signals from sensors are

required. The signals of these sensors are handled in the electronic control unit, the “computer

heart”, of the vehicle. Sensors for temperature, back pressure or air flow are used. In addition a

position sensor is required by the OBD regulation.

       28.     The advantage of EGR is the low price compared to other NOx reduction

technology. The International Council for Clean Transport, (ICCT) estimated that the additional

cost for an EGR is 142 US$ for a 2 l engine in 2015.

       29.     But the dilution of the combustion mixture reduces the efficiency of the

combustion. This means that fuel consumption can be increased and engine power reduced. The

formation of Diesel particles also increases. The particle filter captures these particles completely

but the particle filter has to be regenerated more often, which also increases the fuel

consumption.

       30.     Deposits can be formed on the EGR valve and can lead to drivability problems.

       31.     Emission reduction of NOx is limited by these negative effects. Normally a 30%

to 40 % reduction is achieved at low load with limited negative consequences.




                                                 9
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 14 of 64



                   2. Selective Catalytic Reduction (SCR)

       32.     SCR has been used in power plants for more than 40 years. It was introduced in

trucks in Europe by Daimler, MAN and Iveco to meet the more stringent NOx emission

standards of EURO V for trucks ( 2g/KWh).

       33.     On a catalyst NOx is converted with ammonia to nitrogen and water. As ammonia

is toxic urea is used as a source of ammonia in the road transport sector. Urea is injected to a

urea decomposition catalyst to form ammonia. The 32.5 % aqueous urea solution is marketed

under the brand name AdBlueto. The main chemical reaction is:




       34.     The advantage of SCR is the high conversion rate for NOx – more than 90% can

be achieved – and the high durability of the catalyst. The main disadvantage is the higher cost for

the system. ICCT estimated the additional cost for a 2 l diesel engine is 418 US$. Other

disadvantages are that a tank for the urea has to be installed, and it can sometimes be difficult to

find sufficient space for it. And the urea tank also has to be refilled regularly. The amount of urea

needed to reduce NOx emission by 90% is 3-5% of the diesel fuel consumption, depending on

the drive pattern and drive style. To avoid ammonia emissions to the ambient air an additional

catalyst is needed after the SCR catalyst to destroy possible excess ammonia.

       35.     As a catalyst has to be warmed up to an operation temperature (> 180 degree C),

the performance isn’t good after a cold start. So, the manufacture can use different engine

strategies to shorten the warm up period or the manufacturer can use a lean NOx trap.

                                                 10
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 15 of 64



                   3. Lean NOx Trap (LNT)

       36.     A lean NOx trap adsorbs NOx on Barium oxide storage in the exhaust. When the

catalyst is saturated, the storage system can’t adsorb additional NOx. The system has to be

regenerated in short periods of fuel-rich operation (lower air to fuel ratio). The NOx is reduced

by a “conventional” three way catalyst. The storage of the NOx is temperature dependent. At low

temperature the storage is very good; at high temperature the stored NOx is desorbed. At low

speed and low temperature the efficiency of the NOx removal can be up to 90%. At the

regeneration the engine has to run rich (lower air to fuel ratio). This has two main disadvantages:

1) it increase the fuel consumption, and 2) the formation of particles increases. The particle filter

can remove these additional particles very efficiently but the filter will have to be regenerated

more often which leads to higher fuel consumption. At higher speed and load the engine out

NOx emissions increase which means that the LNT has be regenerated more often. And at higher

temperature the absorption doesn’t work efficiently. An LNT can have a high conversion

efficiency at the European driving cycle (NEDC), but the off-cycle emissions under normal

driving conditions aren’t reduced by a high rate.

       37.     The additional cost of a LNT system is estimated to 320 US$ (ICCT). The cost

estimation is highly dependent on the price of Platinum and Rhodium as the system for 2 l

engine contains about 10 to 12 g noble metal.

       38.     Another disadvantage is the “poisoning” by sulfur oxide. As the binding of sulfur

oxide is higher than for NOx, a “desulfurisation” cycle is needed regularly. This increases the

fuel consumption penalty.




                                                 11
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 16 of 64



       39.      In addition, the durability requirements and in use performance testing introduced

in the EU regulation increase the cost for LNT because the catalyst is ageing if exposed to higher

temperatures.

       C.       Applicable EU Regulations Concerning NOx Diesel Emissions, AECD
                Disclosure and Defeat Devices

       40.      As discussed above, supra at ¶ 20, the NOx emission standards under Euro 4,

Euro 5 and Euro 6 are clearly defined.

       41.      The justification for EU emission regulations is set forth in paragraph 5 of (EC)

715/2007:

       “Achieving EU air quality objectives requires a continuing effort to reduce
       vehicle emissions. For that reason, industry should be provided with clear
       information on future emission limit values.”

       42.      Paragraph 6 states:

       “In particular, a considerable reduction in nitrogen oxide emissions from diesel
       vehicles is necessary to improve air quality and comply with limit values for
       pollution. This requires reaching ambitious limit values at the Euro 6 stage
       without being obliged to forego the advantages of diesel engines in terms of fuel
       consumption and hydrocarbon and carbon monoxide emissions.”

       43.      Paragraph 12 states:

       “Efforts should be continued to implement stricter emission limits, including
       reduction of carbon dioxide emissions, and to ensure that those limits relate to the
       actual performance of vehicles when in use.”

       44.      These paragraphs make clear that the purpose of the regulations is not to lower the

emissions in the laboratory, but rather to lower the emission in the ambient air during real world

vehicle use.

       45.      A “defeat device” is defined in article 3, No. 10 of the regulation:

       “‘defeat device’ means any element of design which senses temperature, vehicle
       speed, engine speed (RPM), transmission gear, manifold vacuum or any other
       parameter for the purpose of activating, modulating, delaying or deactivating the

                                                 12
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 17 of 64



       operation of any part of the emission control system, that reduces the
       effectiveness of the emission control system under conditions which may
       reasonably be expected to be encountered in normal vehicle operation and use;

Article 5 goes on to prohibit the use of defeat devices:

       “1. The manufacturer shall equip vehicles so that the components likely to affect
       emissions are designed, constructed and assembled so as to enable the vehicle, in
       normal use, to comply with this Regulation and its implementing measures. 2.
       The use of defeat devices that reduce the effectiveness of emission control
       systems shall be prohibited. The prohibition shall not apply where: (a) the need
       for the device is justified in terms of protecting the engine against damage or
       accident and for safe operation of the vehicle; (b) the device does not function
       beyond the requirements of engine starting, or (c) conditions are substantially
       included in the test procedures for verifying evaporative emissions and average
       tailpipe emissions.”

       46.     This means, any device which reduces or deactivates an emission control

device under normal use is forbidden.

       47.     The question is what “normal use” is. As the same language is used in the EU

legislation for brakes and child seats, it is clear that normal use does not mean the function of the

emission control can be limited to a temperature range or a speed range. Clearly it is also

forbidden to deactivate or reduce the effectiveness of an emission control device after a distinct

time of operation.

       48.     The second sentence of the above emissions regulation provides exceptions. Like

all exceptions these are to be interpreted narrowly. An OEM (Original Equipment Manufacturer)

that wants to use these exceptions must provide a justification with particularity. That is, the

OEM must demonstrate that the shutdown device is “necessary”. This is not the case if they are

by design, or the construction material selection can be avoided.

       49.     With its application documents, the manufacturer has to prove that the engine

system complies with the relevant EC requirements. It has to deliver complete and verifiable



                                                 13
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 18 of 64



documentation. In particular, information on electronic control includes emission control

devices, including the measures against air pollution which have to be documented.

       50.     If a manufacturer wants to use an exception it has to declare it in the application

and include the justification.

       51.     In addition to the EC regulation NO 715/2007, there is also EC No 692/2008,

which describes in more detail the specific technical provisions necessary to implement

Regulation EC 715/2007.

       52.     In article 3, No 9. the following requirements are laid out:

       “However, when applying for type-approval, manufacturers shall present to the
       approval authority with information showing that the NOx after treatment device
       reaches a sufficiently high temperature for efficient operation within 400 seconds
       after a cold start at – 7 °C as described in the Type 6 test.

       In addition, the manufacturer shall provide the approval authority with
       information on the operating strategy of the exhaust gas recirculation system
       (EGR), including its functioning at low temperatures.

       This information shall also include a description of any effects on emissions.

       The approval authority shall not grant type-approval if the information provided is
       insufficient to demonstrate that the after treatment device actually reaches a
       sufficiently high temperature for efficient operation within the designated period
       of time.

       At the request of the Commission, the approval authority shall provide
       information on the performance of NOx after treatment devices and EGR system
       at low temperatures.”

       53.     This wording of the regulations shows that according to the implementing

regulation the NOx after treatment devices even at the mentioned cold ambient temperatures

have to work properly except in the first 400 seconds after a cold start and thus effectively

reduce emissions.

       54.     Proof of compliance with the above mentioned rules is required by the OEM


                                                14
       Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 19 of 64



        55.      This wording shows also that the reduction of the EGR rate or closing the

EGR valve isn’t in line with the EU regulation, as the EGR is used to reduce the engine out

NOx emissions.

        56.      Manufacturers have argued that they have to reduce the EGR rate or even close

the ERG valve at lower temperatures (the so called “thermo window” starts at 19 degree C

(FIAT) and 10 degree C (Daimler, VW)) to avoid fouling of the EGR valve. But is worth noting

that not all manufacturers claim this is necessary, demonstrating that there are other solutions

that do not require reducing the EGR rate and increasing NOx emissions.

        57.      In addition, if alternatives are available, the argument of engine protection can’t

be used. In the case of EGR, it is possible to clean or to replace the EGR valve at normal

maintenance intervals, if the manufacture thinks it is required.

        58.      The “International Council on Clean Transport”, (ICCT) compared in a briefing

the EU and US regulation about defeat devices (ICCT 2016).1

        59.      In spite of the fact that the US regulation (40 CFR §86.1803-01) defines auxiliary

emission control device (AECD) separately, the wording used in the EU regulation (EC) No

715/2007 Art. 3, par.10, is nearly identical.

        60.      The U.S. regulation (40 CFR §86.1803-01) defines a defeat device as follows:

        “1 Defeat device means an auxiliary emission control device (AECD) that reduces
        the effectiveness of the emission control system under conditions which may
        reasonably be expected to be encountered in normal vehicle operation and use,
        unless: (1) Such conditions are substantially included in the Federal emission test
        procedure; (2) The need for the AECD is justified in terms of protecting the
        vehicle against damage or accident; (3) The AECD does not go beyond the
        requirements of engine starting; or (4) The AECD applies only for emergency
        vehicles and the need is justified in terms of preventing the vehicle from losing
        speed, torque, or power due to abnormal conditions of the emission control

        1
          https://www.theicct.org/publications/defeat-devices-under-us-and-eu-passenger-vehicle-emissions-testing-
regulations
                                                       15
       Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 20 of 64



        system, or in terms of preventing such abnormal conditions from occurring,
        during operation related to emergency response. Examples of such abnormal
        conditions may include excessive exhaust backpressure from an overloaded
        particulate trap, and running out of diesel exhaust fluid for engines that rely on
        urea-based selective catalytic reduction.”

It additionally defines an AECD (§86.1803-01) as:

        “any element of design which senses temperature, vehicle speed, engine RPM,
        transmission gear, manifold vacuum, or any other parameter for the purpose of
        activating, modulating, delaying, or deactivating the operation of any part of the
        emission control system.”

And it prohibits (§86.1809-01) the use of defeat devices:

        “(a) No new light-duty vehicle, light-duty truck, or complete heavy-duty vehicle
        shall be equipped with a defeat device.”

Code of Federal Regulations, Title 40 Part 86 – Control of Emissions from New and In-Use

Highway Vehicles and Engines.2

        61.     Where the U.S. regulation defines a defeat device by reference to a separately

defined AECD, the European Union regulation (Regulation (EC) No 715/2007 Art. 3, par. 10)

combines the two into a single definition, using nearly identical language:

        “‘defeat device’ means any element of design which senses temperature, vehicle
        speed, engine speed (RPM), transmission gear, manifold vacuum or any other
        parameter for the purpose of activating, modulating, delaying or deactivating the
        operation of any part of the emission control system, that reduces the
        effectiveness of the emission control system under conditions which may
        reasonably be expected to be encountered in normal vehicle operation and use”

        D.      Analysis of Various FCA Vehicles Sold In Europe and Discussion of Their
                NOx Emissions, AECDs and Defeat Devices

        62.     After the September17, 2015, when the VW Diesel scandal was made public, a

number of European countries began emission testing of EU 5 and EU 6 Diesel vehicles. The

testing included – in addition to the official emission testing following the procedure of the EU


        2
         The text of the U.S. regulation is online at http://www.ecfr.gov/cgi-bin/text-idx?node=pt40.19.86
&rgn=div5#se40.19.86_11809_601.
                                                   16
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 21 of 64



emission regulation, the “NEDC” testing, at “cold start” (start between 20 and 30 degree C) – hot

start, reverse cycle testing, extended NEDC testing (+10% speed), different start temperature and

testing on the road with portable emission testing equipment (Portable emission measurement

system, “PEMS”). On-the-road testing was performed with a NEDC, an extended NEDC+10%

speed and so called real drive emission testing (RDE), where the cars are used under real driving

conditions. These tests included cars and vans.

                     4. The German Test Program

       63.       In Germany 53 Diesel models were tested, including 5 vehicles with a powertrain

from FCA. Four vehicles were certified according to EU 5, and one according to EU 6. All five

vehicles show unusual emission behavior outside of the NEDC cold start procedure. The report

was published in May 2016.3

       64.       The Fiat Panda is certified according to EU 5 and met the emission limit of 180

mg/km on the official cold start NEDC certification test. But even in the same test at the

laboratory at hot start, the emissions were 2.7 times higher. When the same NEDC test was

executed on the road with warm engine the emissions were 4.4 times higher. When the NEDC

was driven with a slightly higher speed (+10%), the emissions were 5.6 times higher.




       65.       “NEDC cold” is the official EU certification test. “NEDChot” is the same driving

cycle but started with a hot engine. “NEDC 10 degree C” is the same driving cycle but driven at

10 degree C ambient temperature instead of the 25 degree C (between 20- 30 degree) ambient

       3
           https://www.bmvi.de/SharedDocs/EN/publications/bericht-untersuchungskommission-volkswagen.html
                                                     17
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 22 of 64



temperature. “NEDC road” is the same driving cycle driven on the road at ambient conditions,

for the NEDC back the driving cycle is driven in the reverse order. “NEDC +10%” is the same

driving cycle but with 10% higher speed and “NEDC -10%” is with 10% lower speed. “RDE”

(Real Drive Emission Test) is driven on the roads in normal traffic conditions.

       66.     The other FCA EU 5 test vehicle was a Fiat Ducato, certified as light duty

vehicle (LDV). The emission limit EU 5 for LDV was 280 mg/km NOx.




       67.     At the NEDC cold start procedure the vehicle met the emission limit. But on the

road tests the emissions were up to 10.6 times higher than the EU 6 NOx emission limit.

       68.     The third EU 5 vehicle tested in the German program with a FCA power train was

a Jeep Cherokee 2.0 l Diesel engine. This vehicle also met the EU 5 emission standard on the

official cold start NEDC certification test. But on the road test the vehicle produced extremely

high emissions. The only explanation for these wide variances is that the EGR is reduced by a

large extent or switched off, because this model has only an EGR as NOx reduction device.




                                               18
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 23 of 64



       69.    The following graph shows the drastic impact of FCA’s manipulation of the

emission control system. As all NEDC tests require the same engine load, the engine temperature

during the test also similar and therefore so is the NOx formation (if nothing else is changed).

The only way to cause such high amounts of engine out NOx emissions is the reduction or




switch-off of the EGR.

The Jeep Cherokee EU 5 2.0 l.

       70.    The forth EU 5 vehicle was a Alfa Romeo Giulietta, 2.0 l Diesel. This vehicle

also showed the same emission pattern.




                                              19
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 24 of 64



       71.     Again the vehicle clearly met the EU 5 emission standard on the NEDC test, but

at the road test under the same load conditions the emissions were much higher. Also the

emissions at real drive emission tests were with 905 mg/km very high.

       72.     The fifth vehicle was a Suzuki Vitara EU 6, 1,6 l FCA power train.

       73.     The report by the German minister of transport states:

       “All in all, this implies a large dependence of the EGR. Although the
       manufacturer FCA (Suzuki uses a powertrain produced by FCA) explains that the
       EGR rate was reduced less on the basis of the ambient temperature compared to
       its Euro 5 engines, the EGR rate is still reduced by about two-thirds at a
       temperature of approximately 7 °C in order to prevent the possible generation of
       shocks due to humid soot deposits in the diesel particulate filter and the
       destruction of the LNT due to the concentration and burning of hydrocarbon
       accumulations, and to avoid misfires and permanent damage to the EGR
       components and the LNT/DOC.”

       74.     This makes it clear that FCA has the responsibility for the Suzuki power train

calibration.

       75.     Also in this case the vehicle met with 30 mg/km NOx the stricter EU 6 emission

standard of 80 mg/km NOx on the official cold start certification test by a wide margin.

       76.     The road NOx emissions of the EU 6 Suzuki Vitara are on the same level as for

the EU 5 Alfa Romeo Giulietta. (RDE test: Alfa Romeo 905 mg/km, Suzuki Vitara 1122 mg/km

NOx). This means despite the reduction of NOx emissions permitted under EU regulations (from

180 mg/km (EU 5) to 80 mg/km NOx (EU 6)) FCA’s vehicles continued to emit NOx at the

same level in the real world. This shows that the calibrations on FCA’s vehicles were adjusted to

meet the new regulatory emissions during the test but operated the same in real-world driving

conditions.




                                               20
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 25 of 64




          77.   The factor of the emission cold start test in laboratory to the road NEDC test

(which is the same driving cycle but only driven on the road) is an unbelievable 30.6 times. In

this case not only is the EGR reduced dramatically, but also the NOx LNT after treatment is not

working to a very large extent, as was admitted by FCA according to report of the German

minister of Transport. (See above).

          78.   The same report also states:

          “This emission reduction strategy, which is largely dependent on the outside
          temperature, reduces the efficiency of the emission control system under
          conditions which are to be expected in normal vehicle operation and use.”

          79.   Based on the above, it is clear that the vehicles discussed violated EU 5 and EU6

emissions regulations because the vehicles NOx emissions are too high and because the

emissions controls are not allowed to reduce the effectiveness of the emission abatement systems

in dependence of the temperature and the time of the test. Such a system is clearly a defeat

device.

          80.   Indeed, as part of the KBA’s investigation into FCA and as a result of the above

tests the KBA discovered that the vehicles contained at least one defeat device that shut off the

vehicles’ EGR after        about 22      minutes. The certification test lasts          20 minutes.

http://www.spiegel.de/auto/aktuell/abgaswerte-kraftfahrt-bundesamt-geht-offenbar-gegen-fiat-

vor-a-1093484.html

          81.   Moreover, given the drastic difference in NOx emissions between the cold start

certification test and the same test with a warm start, it is clear that the vehicles also contained an

                                                  21
       Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 26 of 64



defeat device that reduces the effectiveness of the emission controls when it detects that the

vehicle is not running on a certification test.

        82.     On November 19, 2015 FCA met with the KBA (“Kraftfahrt Bundesamt”, the

German Federal Motor Transport Authority) concerning its investigation into FCA’s European

vehicles and the results of KBA’s NOx emissions field tests of the Fiat Ducato, Jeep Cherokee

and Alfa Romeo Giulietta (certified to Euro 5 standards). FCA-PIRNIK-001633470.

        83.     On November 27, 2015, FCA sent a letter to the KBA in response to questions the

KBA had concerning the emissions controls on the Jeep Cherokee, Alfa Romeo Giuliettta, Fiat

Panda and Fiat Ducato. These questions resulted from NOx emissions tests that had been carried

out by the KBA. FCA-PIRNIK-001633444. KBA emailed FCA Germany AG on December 30,

2015, requesting details of the aftertreatment systems of the vehicles the KBA had tested -- the

Jeep Cherokee, Alfa Romeo Giuliettta, Fiat Panda and Fiat Ducato. Id. The tests conducted by

the KBA showed that FCA’s vehicles emitted high levels of NOx and were non-compliant with

European regulations, and the KBA requested a statement from FCA of its views regarding the

results of the tests that the KBA carried out. Id. at 445.

        84.     As discussed above, the KBA had found evidence that the exhaust treatment

system in some of FCA’s vehicles would switch itself off after 22 minutes, which is just 2

minutes after the standard 20 minute emissions test normally run by regulators. This was similar

to the scheme conducted by Volkswagen where its defeat devices turned themselves off after 23

minutes to cheat the emissions tests. The German tests found a special NOx catalyst which was

being switched off after a few cleaning cycles. This shut down caused NOx to be released into

the atmosphere at more than 10 times the permitted level. The KBA had determined that FCA

had used illegal software to manipulate emissions controls.

                                                  22
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 27 of 64



       85.     On December 10, 2015, Steve Mazure emailed Vaughn Burns and Mike Dahl

stating “Sergio [Marchionne] is apparently getting daily updates on this diesel defeat

investigation in Germany and Korea from EMEA PT task Force.” FCA-PIRNIK-002074700.

FCA had suspended sales of the diesel vehicle in Korea as FCA’s EMEA Office of General

Counsel because Korean regulators had requested details “on NSC and EGR deactivation” in

FCA’s vehicles because FCA was “concerned that details will affect Germany investigation.” Id.

(“NSC” refers to “NOx storage converter” technology implemented on certain European FCA

vehicles, but not used in the United States).

       86.     On January 13, 2016 Aldo Marangoni, FCA’s EMEA Region – Head of

Powertrain Engineering, sent an email to Bob Lee attaching the final version of FCA’s Response

to the KBA, which Marangoni and Lee had previously discussed on a telephone call. FCA-

PIRNIK-001633433; FCA-PIRNIK-001633444. In the letter, FCA provided the information

requested by the KBA and argued that FCA’s vehicles complied with all regulatory requirements

despite the KBA’s test results. Id. at 445. The letter was sent to the KBA on January 15, 2016.

FCA-PIRNIK-001633470.

       87.     Mr. Marchionne testified that by January 2016 “we had the KBA, which is the

regulator in Germany, decide to carry out studies of all the other competing brands. They were

starting to make statements. It looked like the Germans were going to throw everyone under the

bus…” Id. at 148:15-20. “The real thorny issue was Europe because at that time the noise out of

Europe was incessant. Our people had interfaces with the regulators in Germany at the time.” Id.

at 1502-6. “The Germans really became to be a pain in the butt. It was really ugly stuff.” Id.

at 150:19-20 (emphasis supplied). Mr. Marchionne testified that the interaction with the Germans

was elevated to the highest levels. Id. at 150:22-25. “The people involved on the other side was

                                                23
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 28 of 64



the Minister of Transport in Germany.” Id. 151:2-3. Mr. Marchionne testified “I mean, if I told

you everything else that went on in Europe in terms of the interface with the KBA, we would be

here for days. There were pretty ugly meetings going on between counsel and the KBA. Ugly.”

Id. 152:2-6. “We were being accused of cheating … I mean, it turned into an incredible

nightmare. And Bosch, who has been our supplier for a long period of time, forever, took a very

distant position from all their involvement in diesel and … I think they disclosed the whole pile

of stuff to the German authorities to gain their sort of … get a pass.” Id. at 159:15-160:9

(emphasis supplied). “Over there was one regulator in Germany who had decided, in our view

with the help of Bosch, who decided to get a free pass. They were disclosing information, saying

these guys are in violation. This is the issue of the T_eng stuff. There may have been other

conditions that were built into the logic of the Bosch software that was made available by Bosch

to us as a customer that was being used as a potential pretext to say you’re screwing around with

the rules.” Id. at 162:21-163:6. See also id. at 164:6-16. Mr. Marchionne testified, “I had a

meeting with Merkel and Ramsey at the time.” Id. at 165:3-4. “[T]he urgency of the European

matter was such that I had to deal with, I could not ignore Dobrindt.” Id. at 165:21-23.

       88.     FCA had additional meetings with the KBA on February 18 and Mach 2, 2016,

and sent letters to KBA on February 29 and March 16, 2016. FCA-PIRNIK-001633470. During

these meetings, the KBA told FCA that they believed that FCA’s vehicles emitted illegal levels

of NOx and contained defeat devices. Id.

       89.     On March 21, 2016, Bob Lee and Aldo Marangoni had a call to discuss FCA’s

letter response to the KBA. FCA-PIRNIK-001633468. Following the call, Mr. Marangoni sent a

draft letter to Mr. Lee. Mr. Lee edited the letter and sent it back to Mr. Marangoni stating “As I

mentioned on the phone this morning, I think the document is OK as written. However, for

                                                24
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 29 of 64



English language readability I made a few suggestions which should not be considered binding.”

Id. The letter to KBA addressed the possibility that the KBA would publish the results of its

emissions tests of FCA’s vehicles and KBA’s conclusions regarding the non-compliance of

FCA’s vehicles and the existence of defeat devices on FCA’s vehicles. FCA-PIRNIK-

001633470.

       90.       The German minister for Transport called the Fiat officials to meeting into the

ministry to discuss the very high emissions. The Fiat officials refused to meet the minister.4




       91.        On May 23, 2016, it was reported that the KBA had found evidence that the

exhaust treatment system in some of FCA’s vehicles would switch itself off after 22 minutes,

which is just 2 minutes after the standard 20 minute emissions test. The report revealed that the

German tests found a special NOx catalyst which is being switched off after a few cleaning

cycles. This shut down caused NOx to be released into the atmosphere at more than 10 times the

permitted level. A German newspaper, the Bild am Sonntag reported that Germany’s Federal

Motor Transportation Authority determined that Chrysler allegedly used illegal software to

manipulate emissions controls.

       92.        My conclusions are further supported by the fact that Bosch has confessed to the

German ministry that FCA used these defeat devices. One defeat device was a time counter that

changed the engine calibration after 1180 seconds (which is the length of emission testing in the
       4
           http://www.bmvi.de/SharedDocs/EN/PressRelease/2016/071-dobrindt-fiat.html
                                                     25
       Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 30 of 64



NEDC procedure) after the cold start in the laboratory, which resulted in to a large increase in

NOx emissions.

        93.    On December 3, 2015, Allievi Gabriele – President of Robert Bosch GmbH

Branch in Italy – emailed Alfredo Altavilla, Aldo Marangoni and Bob Lee of FCA requesting a

meeting concerning the emissions controls in FCA’s vehicles:

        “We are currently conducting an internal investigation with a view to the VW
        emission matter. During our investigation we became aware of information
        relating to various engines of Fiat Chrysler Automobiles and their respective
        emission control systems. We kindly ask your availability to meet in Turin,
        possibly on December 21st or 22nd to discuss this information.”

FCA-PIRNIK-001624166 (emphasis original).

        94.    On January 20, 2016, Bob Lee, Alfredo Altavilla and Aldo Marangoni met with

Bosch in FCA’s offices in Turin (Bob Lee participated by video conference). Lee Tr. at 158:15-

16; FCA-PIRNIK-001625921. At the meeting Bosch raised questions whether several functions

in certain of FCA’s diesel vehicles “comply with emission laws and regulation.” Id. Bosch told

FCA that they believed the following vehicles had functions that did not comply with emissions

laws and regulations: Jeep Grand Cherokee 3.0L, Ram 1500 3.0L, and Ram Promaster 3.0L sold

in the U.S. as well as “Fam. B 1.6l NSC, 2.0l NSC, 2.2l NSC, B428 2.8l NSC” (the “Fam. B

Vehicles”) and “Maserati Ghibli 3.0l V6 EU6 SCR EU6; Maserati Quattroporte 3.0l V6 EU6

SCR EU6” (the “Maserati Vehicles”). Id. Specifically, regarding the the European Fam. B

Vehicles, Bosch’s concerns were as follows:

        1. AdBlue dosing strategy: AdBlue dosing reduction after first acceleration outside
           NEDC via AdBlue Online Dosing function “pre-control mode 2”
        2. AdBlue dosing strategy: AdBlue dosing reduction in vehicle “Sport Mode” via
           AdBlue Online Dosing function “pre-control mode 2”

Id. at 924.


                                               26
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 31 of 64



       95.    At the meeting, FCA committed to provide written confirmation of the

compliance of each of the vehicles that addressed Bosch’s specific concerns. Id. Bosch followed

up on the request on January 29, February 9 and February 12, 2016 but still had not received the

promised documentation. Id.

       96.    Sergio Marchionne (CEO of FCA) testified that he was aware in December 2015

that Bosch had done their own internal investigation and had information regarding the emission

control systems of vehicles FCA was selling in Europe. Marchionne Tr. at 93:22-94:2. He was

aware of the audit results of Bosch in January 2016. Id. at 144:8-19. He testified that he was

provided an update by either Bob Lee or Alfredo Altavilla on the meeting they had with Bosch

concerning what was found regarding Bosch’s internal investigation. Id. at 95:10-17.

       97.    On February 19, 2016, FCA had another teleconference with Bosch. Following

that conference, Markus Heyn of Bosch emailed Alfredo Altavilla, Bob Lee and Aldo

Marangoni: “thank you for having the short telco today. As indicated I have provided a letter to

you and to Bob Lee which specifies the documentation we need from FCA. As you have

proposed early next week the documentation should be agreed and sent to us asap. Since Bob

Lee and Aldo Marangoni have been participating in our meeting in January, I have copied them

in the email. Looking forward to seeing you in Geneva.” FCA-PIRNIK-001625920.               The

attached letter recounted the past communications between FCA and Bosch and included as

“Annex I” a description of the written documentation that Bosch had previously requested that

FCA never provided. FCA-PIRNIK-001625921. The letter concluded: “As previously discussed,

if Bosch does not receive satisfactory documentation, unfortunately we will be compelled to stop

deliveries of the relevant engine controls. Please provide the documentation no later than 25

March 2016.” Id.

                                              27
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 32 of 64



       98.     On March 29, 2016, Aldo Marangoni wrote a letter to executives at Bosch,

Markus Heyn, Camillo Mazza, Martin Reuter and Lothar Schmidt (cc’ing Bob Lee, Alfredo

Altavilla and Giorgio Fassati of FCA), defending the features identified by Bosch, stating that

they were all necessary for the protection of the engine. FCA-PIRNIK-001633462.

       99.     On April 11, 2016, Giorgio Fossati emailed Bob Lee, cc’ing Aldo Marangoni,

Bosch’s response to FCA’s letter of March 29, 2016. FCA-PIRNIK-001633435. In that letter,

Bosch informed FCA, among other things, that as part of the KBA’s ongoing investigation into

Bosch and FCA, Bosch would disclose the problematic features on the Fam. B. Vehicles. FCA-

PIRNIK-001633436, at 438.

       100.    The German government commenced an official complaint to the EU commission

and on August 31, 2016 wrote to the Italian transport ministry and the EU commission DG

Growth. In these letters the German transport ministry stated:

       “Due to indications of irregularities in the emission control system in EU 6
       vehicles with diesel engines (displacement 1.6l, 2.0l and 2.2, l) of the
       manufacturer Fiat-Chrysler in the context of the emission tests of the commission
       VW, the KBA has performed own investigations on a further four FCA vehicles..
       The results of these studies clearly show that qualitatively similar behavior in the
       increase of NOX emissions from cycle to cycle is present in all vehicles tested.
       With the shutdown of the regeneration of the NOX storage catalytic converter
       (LNT) after 6 regeneration cycles, the NOX values rise sharply to 9 to 15 times
       the emission limit value. This includes switching off exhaust gas recirculation
       (EGR) after 22 minutes and shut off the regeneration of the LNT after approx. 6
       regeneration cycles. Thus, from our point of view, proof of the use of an
       inadmissible defeat device has been provided.”

       101.    The EU started a mediation process between Germany and Italy. On March 14 th

2017 the EU commission announced that Italy and Germany found a common understanding and

a service campaign will be launched by FCA on the Fiat 500 X 2.0 l Diesel. No further

information was released.

       https://www.telegraph.co.uk/cars/news/diesel-emissions-scandal-fiat-under-investigation/
                                               28
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 33 of 64



                  5. The French Test Program

       102.   My conclusions are further supported by testing performed by the French ministry

of Environment, which conducted similar vehicle testing. The French ministry of Environment’s

report was published end of July 2016 and 86 vehicles were tested. The report is available under

title: “Rapport final de la commission indépendante mise en place par la Ministre Ségolène

Royal après la révélation de l’affaire Volkswagen”.

       103.   Five FCA vehicles were tested, three EU 5 and two EU 6: The Fiat Doblo, Fiat

500X, Fiat 500L, Alfa Romeo Giulietta, and Jeep Cherokee. In the French testing conducted

only the official certification test, NEDC cold, followed by a hot NEDC test. In addition, the

NEDC was performed on the road, using PEMS devices.




Explanations:
NOx measure en homol: Test value of the official certification homologation test
NOx D1: Value measured in the certification cold start NEDC test with small variations.
NOx D2: Value measured in the warm NEDC test in the laboratory.
NOx D3: Value measured in the NEDC on the road.

       104.   Again, as shown in the above chart and completely consistent with the findings of

the German regulators, the vehicles from FCA have very high emission levels in the tests at the

road. This means under normal use, the emissions are much higher than under laboratory

conditions.

       105.   The Fiat 500X and the Jeep Cherokee show especially high NOx emissions when

the NEDC is driven on the road (1354 mg/km for Fiat 500X and 951 mg/km for Jeep Cherokee).
                                              29
       Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 34 of 64



Moreover, the warm test for these two vehicle also exhibited very high NOx emissions (528.5

mg/km for Fiat 500X and 1392.4 mg/km for Jeep Cherokee).

        106.     French Investigators referred FCA for possible prosecution over abnormal

nitrogen oxide pollutants from some of its Diesel engines.5

        107.     The Paris prosecutor had opened the investigation on 15 March 2017, after the

French ministry’s consumer affairs and anti- fraud body had referred the case to the courts.6 The

case is still ongoing and no further details are publicly available.

                      6. The Dutch Test Program

        108.     My conclusions are further supported by testing performed by RDW (Netherlands

Vehicle Authority), which tested 30 Diesel vehicles. RDW detected unexplainable emission

deviations in sixteen vehicles from seven manufacturers. During the tests at the RDW Test

Centre, (significantly) increased NOx emissions were measured at particular speeds, times,

distances or external temperatures.

        109.     A follow up investigation was started to check these vehicles more in detail. The

results of these tests were published in 2017.7

        110.     Five vehicles were equipped with FCA engines.

             x   Suzuki Vitara Euro 6 Suzuki Motor Corporation Japan / motor FCA

             x   Suzuki SX4 Euro 5 Suzuki Motor Corporation Japan / motor FCA

             x   Jeep Grand Cherokee Euro 5 Fiat Chrysler Automobiles (FCA)

             x   Jeep Wrangler Unlimited Van Euro 5 Fiat Chrysler Automobiles (FCA)

             x   Jeep Wrangler Unlimited Van Euro 5 Fiat Chrysler Automobiles (FCA)
        5
           https://www.forbes.com/sites/bertelschmitt/2017/02/07/fca-referred-to-french-prosecutor-on-dieselgate-
charges/#12434d4c3dce
         6
            https://www.bbc.com/news/business-39343412
         7
           https://www.rdw.nl/-/media/rdw/rdw/pdf/sitecollectiondocuments/over-rdw/rapporten/rdw-emission-test-
programme-english.pdf
                                                       30
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 35 of 64



       111.    The test program included the same emission tests as the German program, but

included one additional test, the NEDC hot+load, where the normal certification NEDC test was

driven, but with a higher load.

       112.    The Suzuki SX4, EU 5 showed high emission levels in the road tests (“CF” in the

chart below means the factor between the NOx emission limits and the test result):




       113.    Moreover, as indicated in the above chart, the regulators also discovered cycle

detecting defeat devices on the Suzuki SX4, EU5. The detection of a cold start in the laboratory

can be done by detecting that the vehicle is stored at constant temperature of 25 degree C or by

                                               31
        Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 36 of 64



the recognition of the preconditioning of the vehicle by driving three times the extra urban part

of NEDC on the day before the emission testing. If such cold detection changes the emission

level it is considered as a defeat device.

        114.   The regulators also discovered cycle detecting defeat device based on a

“temperature window”. The temperature during the certification test is required to be between 20

and 30 degrees C. It is standard practice for 25 degrees C to be used. In addition, the vehicle is

stored for between 6 and 12 hours before the test at a constant temperature of 20 to 30 degrees C

(again, almost always at 25 degrees C). These temperatures can be used to detect the certification

test.

        115.   The Suzuki Vitara EU 6 showed also a very strange emission behavior.




                                               32
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 37 of 64




       116.    The detection of the certification test temperature and the test length are defeat

devices and therefore illegal. The data show that at starts below 20 degree C the NOx emissions

were increased. If the test was repeated without switching off the engine the emissions at real

driving conditions the NOx emissions were also increased which indicate a distance window,

which is a defeat device.




                                               33
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 38 of 64



       117.       The RDW declared that this vehicle include illegal software and asked the Public

Prosecution Service to take over the case. See also the press articles like euobserver from the

10th of July 2017.8

       118.       In addition these vehicles showed also a strong temperature depended emission

behavior.

       119.       When the vehicle was tested on the road in the NEDC the emissions went up

strongly. The emission values were more than 10 times above the emission limits.




       120.       The Jeep Grand Cherokee likewise demonstrated extremely high NOx emissions:




       8
           https://euobserver.com/dieselgate/138471
                                                      34
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 39 of 64




       121.    During the road tests, the Jeep Grand Cherokee exhibited high NOx values across

the board. The vehicle showed much higher NOx emissions on the NEDC cold test at the road

and in all hot tests. Also the real drive NOx emissions are much higher than the NOx emissions

in the laboratory NEDC cold start test.




                                              35
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 40 of 64



       122.    Similarly, RDW discovered a cycle detecting “cold start recognition” defeat

device as well as a cycle detecting “speed window (engine load) defeat device, which means, the

vehicle can detect that it is on the NEDC test based on the its speed. It is quite simple because

the NEDC test cycle consists of defined speed versus time patterns. Both of these features are

defeat devices and, therefore, illegal.

       123.    The Public Prosecution Service (OM) (the Dutch nationwide organization with

offices at district and appeals courts) has been informed about this case.

       124.    Also, the Jeep Wrangler Unlimited Van Euro 5 (two cars) showed very high

emission levels and unusual emission behavior (see table above).

                   7. Testing By Non-Government Organizations

       125.    Independent testing by Non-Government Organizations, including testing done by

myself and my team, further support my conclusions.

                            i. My Testing of FCA Vehicles – Testing of the German NGO
                               “Deutsche Umwelthilfe” (DUH)

       126.    Nearly my whole career in the German Environmental Agency, UBA, I was

involved in emission testing and was aware of emission cheating including the use of defeat

devices. Since the beginning of the Diesel scandal, the German NGO DUH has performed

emission test in laboratories as well as PEMS (portable emissions measurement system)

measurement of the emission behavior of vehicles on the road. More than 110 vehicles were

tested on the road, the majority was Diesel vehicles. The vehicle I selected cover the diesel

vehicles sold in Germany.

       127.    Among the vehicles I tested were therefore also 5 FCA vehicles. All models were

EU 6 vehicles and sold from 2015 until today. The first Fiat vehicle tested was a Fiat 500X 2.0 l



                                                36
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 41 of 64



4x4 EU 6 MJ 2015 at the official Swizz certification laboratory in Biel by the staff of the

laboratory under my supervision. The following tests were performed:

               1.      The official EU certification test, a cold start NEDC at 25 degree C
               (labeled as “kalt” in the graph below)

               2.      The same NEDC test was repeated with hot engine (labeled as “warm” in
               the graph below).

               3.      The CADC test. The CADC represents the driving on the road and is used
               in Europe to develop emission factors. (Emission factors are used for models to
               calculate the emissions in real live)

               4.     The WLTP (World Harmonized Test Procedure) test. The WLTP is the
               new European test procedure. From September 2018 new vehicles have be tested
               according to this new procedure. The WLTP is much more realistic than the
               NEDC procedure.

       128.    The graph below shows the results of the 6 different tests on the Fiat 500X.

DUH41 and DUH45 are NEDC cold start test (the official certification test in Europe), DUH42

and DUH46 NEDC hot start tests, the DUH43 the CACD cycle and the DUH44 the WLTC (the

future European test cycle).




                                              37
        Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 42 of 64



        129.       The vehicle showed in the official certification cold start test an average emission

of 118 mg/km NOx. The hot NEDC test was performed after the official certification cold start

NEDC. The NOx emissions in the hot start were 1114 mg/km, which is nearly 10 times higher

than in the NEDC cold start). As the engine load in the warm start test is the same as in the cold

start test, similar NOx emissions are normally expected. As the engine is warm, even a slightly

lower NOx emission is physically logical, because the warm engine oil generates lower friction

and the catalyst is warmed up.

        130.       If such a high factor is detected between a cold start NOx emission test and a hot

start emission test, it is a clear indication that the cold start certification test is detected. The cold

start detection is a defeat device if the electronic control unit (ECU) changes the engine map

settings to a higher NOx engine map.

        131.       When a WLTC test (warm start) was made, the NOx emissions were even higher,

1703 mg/km. In the so called CADC test cycle, which is used to develop emission factors and to

reflect real driving on the road, more than 1777 mg/km were measured. Within this test the

concentration of NOx even exceeded the maximum level of NOx that the lab analyzer could

detect. The measurement instruments are designed to measure the highest NOx concentrations

which the manufacturer of the equipment expects from the vehicles.9

        132.       The only explanation for this emission behavior in the different laboratory test is

that the vehicle detects the cold certification NEDC test. Under European law (as in the US), this

is a defeat device and cannot be used because the emission abatement technology is reduced or

switched off outside of the official certification test ((EC) 715/2007). There is no other

explanation for this emission behavior of the FIAT 500x.

        9
            https://www.duh.de/fileadmin/media/news_import/B449_DUH_FIAT_500X_unofficial_translation_EN_0
1.pdf
                                                     38
       Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 43 of 64



        133.     As discussed above, the test results from government certification agencies and

from other test organizations support and confirm my findings and conclusions.

        134.     The results were published at the 9th of February 2016 and also sent to the

German certification agency KBA as well to FCA Germany on the same day.

        135.     The same vehicle model, Fiat 500X, MJ 2016, were tested by Emissions-Kontrol-

Institut (EKI) of the DUH on the road with a PEMS in 2016. The EKI was conducted under my

supervision and the NOx emission were at the same level. The vehicle also showed on the road

very high emissions of NOx. The emissions were 1380 mg/km as the average of ten RDE tests.

This means 17.2 times above the EU 6 NOx emission limit of 80 mg/km. These results were

made public on the 23rd of November 2016 and also delivered at the same day to the relevant

authorities.10

        136.     After the discussion between the German and Italian government under mediation

of the EU commission (see above) the Fiat 500X received a software update from FCA. A

vehicle with the newest software update was tested in Spring 2017. The emission tests were done

on the road with a PEMS.

        137.     The second test showed, compared to the previous test, an improvement, but still

at high level.

        138.     But if the same on-road emission test is repeated five times without switching off

the engine between the tests, the NOx emission is after three test (each test is about 31 km long)

at the same NOx emission level as before the update. This implies that the timer of the vehicle,

which changes the settings of the ECU to a NOx Engine map with higher NOx emissions, is only

activated after a longer driving period than before the update. It is still a defeat device.

        10
          https://www.duh.de/fileadmin/user_upload/download/Projektinformation/Verkehr/dieselgate/Fiat_500X_
Abgastest/Messbericht_Fiat_500X_2.0.pdf
                                                     39
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 44 of 64




       139.   The next graph shows the behavior over the duration of each trip. It shows the

cumulative NOx emissions of each test. It can be seen from the graph, at which time the software

changes the engine map.




                                              40
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 45 of 64




       140.   In addition three FCA vehicles with a 1.6 l engine were tested by us, a Fiat 500x

1.6 l MJ 2ß16 and two Jeep Renegades, 1,6 l, both MJ 2016. The NOx emission levels of these

three vehicles are between 420 and 504 mg/km, which is between 5.3 and 6.3 times higher than




                                             41
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 46 of 64



the emission standard, in violation of the EU emission regulations. The details specifics for each

vehicle are in Exhibit 5.

                               ii. The Real Urban Emissions (TRUE) Initiative

       141.       The Real Urban Emissions (TRUE) Initiative has evaluated a large number of

Remote Sensing Emission Testing data (RSD) to estimate the real world emission of vehicles. In

June 2018 an analysis was published with new detailed data. This evaluation made it possible to

calculate the average NOx emissions of different OEM’s vehicles on the road.11




       11
            https://www.theicct.org/publications/true-real-world-pv-emissions-rating-system
                                                        42
Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 47 of 64




                                43
       Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 48 of 64



        142.     The graph ranks the average NOx emission of the vehicles of different

manufacturers, separated into Diesel and gasoline vehicles, measured on the road with the

remote sensing compared to the EU NOx emission limit.

        143.     The FCA Group has the highest average NOx emissions of all OEMs for EU 6

vehicles in the remote sensing evaluation of the TRU Initiative. This result is in line with the

PEMS measurements in different countries. The average NOx emission of the FCA group is with

1490 mg/km more than 18 times higher than the EU 6 emission limit (80 mg/km NOx) for Diesel

cars. This result indicates a widespread use of defeat devices within the FCA group.

             E. Software analyses by the Researcher Group of Prof. Holz

        144.     On February 2, 2016 FCA published a press release stating that FCA does not use

defeat devices in the EU. In this the press release FCA denied any violation of the EU

legislation.12

        145.     This was only 7 days before the DUH published their results (See above).

        146.     In May 2017 Holz et.al. published an analysis of defeat devices in modern

automobiles. Beside the VW vehicles the group also checked the FIAT 500X. This car uses the

same ECU (Bosch ECD17C69 P 1264 as VW. “Unlike the Volkswagen defeat device, the FCA

mechanism relies on time only, reducing the frequency of NSC regenerations 26 minutes 40

seconds after engine start.” Quote of the authors. They found homologation logic and a real

driving logic block. “This means that regeneration requested by the homologation demand block

will only be allowed to start a regeneration during the first 1600 seconds (26 minutes 40 seconds)

of engine operation. After that, only NSC regeneration requested by the “real driving” logic will




        12
         https://www.fcagroup.com/en-
US/media_center/fca_press_release/FiatDocuments/2016/february/FCA_on_Real_Driving_Emissions.pdf.
                                                   44
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 49 of 64



be allowed to start regeneration. We note that this coincides with the runtime of standardized

emissions test cycles.” Quote of the authors.

       147.    This analysis of the researcher group of Prof. Holz proof the use of a defeat

device in the EU 6 Fiat 500X.

       F.      Violation of the EU Emission Regulations by FCA

       148.    As my own testing and that of various other governments and organizations

demonstrate, FCA’s vehicles were in violation of EU emission regulations.

       149.    As discussed above, violations were evident at the emission testing in the

laboratory as well as on-road testing. The vehicles emitted NOx emissions that greatly exceeded

the limitations imposed by EU 5 and EU6.

       150.    Also the analysis of the software code of various FCA vehicles reveals the use of

defeat devices by FCA

       151.    The EU regulation (EC) 715/2007 prohibits the use of a defeat device under

normal use. The regulation defines in article 3, No. 10, what is a defeat device:

       “‘defeat device’ means any element of design which senses temperature, vehicle
       speed, engine speed (RPM), transmission gear, manifold vacuum or any other
       parameter for the purpose of activating, modulating, delaying or deactivating the
       operation of any part of the emission control system, that reduces the
       effectiveness of the emission control system under conditions which may
       reasonably be expected to be encountered in normal vehicle operation and use.”

       152.    This wording is very clear and precise. FCA used in different vehicles

temperature sensors, engine speed sensors and timers to recognize if the vehicle is tested on

laboratory dynometer. FCA has used a timer which switches the engine map just after the cold

start emission test in the laboratory. This leads to extremely high NOx emissions. It also used a

temperature sensor which changed the engine map just below the temperature window, in which



                                                45
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 50 of 64



the certification test has to be performed. So, at temperatures lower than 19 degree C the

emissions of FCA’s vehicles go up drastically.

       153.     The use of such functions clearly fulfills the definition of a defeat device. The

argument of FCA, that these changes are needed to protect the engines, is invalid. Other

manufacturers are able to meet the NOx emission standards for diesel vehicles with well known

technology. This technology can be bought from third party supplier such as Bosch or catalyst

manufacturers such as Johnson Matthey. The only reason in my view why FCA has not used

these efficient technologies is to save cost.

       154.     Examples of diesel vehicles of other manufactures with low NOX emissions can

be           found          at         the        DUH           web          page         under:

https://www.duh.de/fileahttps://www.duh.de/fileadmin/user_upload/download/Projektinformatio

n/Verkehr/dieselgate/EKI/180514_Tabelle_Phttps://www.duh.de/fileadmin/user_upload/downloa

d/Projektinformation/Verkehr/dieselgate/EKI/180514_Tabelle_PEMS-

Messungen_Ergebnisse_Maerz_2016-Maerz_2018.pdfEMS-

Messungen_Ergebnisse_Maerz_2016-

Maerz_2018.pdfdmin/user_upload/download/Projektinformation/Verkehr/dieselgate/EKI/18051

4_Tabelle_PEMS-Messungen_Ergebnisse_Maerz_2016-Maerz_2018.pdf.

       155.     The best diesel models have much lower NOx emissions on the road than the EU

6 NOx emission limits, e.g. Audi A5, 2,0 l MJ 2016, 40 mg/km, Audi Q7, 3,0 l, MJ 2017, 26

mg/km, Mercedes E 220D, 2,0 l, MJ 2016, 44 mg/km, Mercedes, Mercedes E 200 2,0 MJ 2017,

43 mg/km,.

       156.     In the email of Aldo Marangoni, EMEA, FCA to the Robert Bosch GmbH from

March 29, 2016 he stated:

                                                 46
        Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 51 of 64



         “More generally, it is a fact that no diesel engine can operate indefinitely under
         intensive EGR treatment or under intensive use regeneration events and that the
         operation of the EGR and of the NSC must be modulated to preserve the engine
         from damage and the occupants from safety risks, .. This why the current rules
         provide an exemption for AECS that are justified in terms of protecting the engine
         from damage and ensure safe operation of the vehicle.”

    Source: FCA_PIRNIK-001633 462_image.pdf

         157.   This is completely wrong. The EU regulation does not require indefinite operation

but has a warranty period of 160.000 km within the vehicle has to meet the emission

requirements for EU 6 vehicles. The argument that the OEM can switch off the abatement

technology in order to have a longer life for the emission reduction parts, is baseless. If an OEM

would have selected a not sustainable technology he has to repair the vehicle and he is not

allowed to switch off emission reduction devices.

         158.   In the discussion in the EU working when drafting the regulation, ACEA, the EU

car industry association came up with a statement: “You can’t make us responsible for

temperature of 40 degree C in Lapp land (Northern Finland) or the high altitude of the Gross

Glockner pass in Austria”.

         159.   After this statement the wording about “normal use” was inserted. The wording

“normal use” is also used in the EU regulation for brakes and child seats. And of course nobody

would argue that a brake does not need to function properly below 19 degree C.

         G.     FCA’s Statements Concerning Compliance with EU Emissions Regulations
                Were False and Misleading

         160.   During the Class Period, FCA made a number of statements concerning its

compliance with US emissions regulations.

         161.   For example, FCA’s November 13, 2014 Form F-1A stated “Our vehicles and the

engines that power them must also comply with extensive regional, national and local laws and


                                                47
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 52 of 64



regulations and industry self-regulations (including those that regulate vehicle safety, end-of-life

vehicles, emissions and noise). We are substantially in compliance with the relevant global

regulatory requirements affecting our facilities and products. We constantly monitor such

requirements and adjust our operations to remain in compliance.” FCA also stated, “In

combination with last generation exhaust gases after treatment systems, our diesel engine

families comply with Euro 6 emission regulations, which are mandatory as of September 2014.”

These statements were repeated in FCA’s November 26, 2014 F-1/A, 2014 20-F filed on March

5, 2015, prospectus on Form F-4 filed on May 19, 2015, and the press release and prospectus on

Form 424B4 filed on June 17, 2015.

       162.    On September 22, 2015, FCA issued a press release stating “FCA U.S. does not

use ‘defeat devices.’”

       163.    During a January 27, 2016 earnings call, Sergio Marchionne stated “I think that

after the advent of dieselgate, for a lack of a better term, FCA has undertaken a pretty thorough

review and a thorough audit of its compliance teams. I think we feel comfortable in making the

statement that there are no defeat mechanisms or devices present in our vehicles. And I think the

cars perform in the same way on the road as they do in the lab under the same operating

conditions. … We do have a best practice program to ensure that we calibrate and certify

properly.”

       164.    On February 2, 2016, FCA issued a press release, stating “In the past several

months the issue of diesel emissions has been the subject of a great deal of attention, particularly

in Europe, where diesel is quite common. In response to these events, FCA has conducted a

thorough internal review of the application of this technology in its vehicles and has confirmed

that its diesel engine applications comply with applicable emissions regulations. In particular:

                                                48
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 53 of 64



FCA diesel vehicles do not have a mechanism to either detect that they are undergoing a bench

test in a laboratory or to activate a function to operate emission controls only under laboratory

testing. In other words, although emission levels vary depending on driving conditions, the

emission control systems of the FCA vehicles operate in the same way under the same

conditions, whether the vehicle is in a laboratory or on the road.”

       165.    On February 29, 2016, FCA issued a press release and filed an Annual Report on

Form 20-F with the SEC. On the issue of emissions, the 2015 20-F stated that FCA controlled for

risks relating to regulatory compliance concerning emissions by “[e]valuat[ing] on-road versus

laboratory testing to ensure compliance.” Discussing various regulations in detail, the annual

report went on to state “in light of recent issues in the automotive industry related to vehicle

health-based emissions, we have taken action to extensively review compliance requirements.

We conducted an audit of all current production software and emission calibrations. The audit

revealed that all current production vehicle calibrations are compliant with applicable regulations

and they appear to operate in the same way on the road as they do in the laboratory under the

same operating conditions.

       166.    Under the heading “Automotive Emissions”, the 2015 20-F provided detailed

discussions of its regulatory obligations in Europe, stating, in part, “We must demonstrate that

our vehicles will meet emission requirements and receive approval from the appropriate

authorities before our vehicles can be sold in EU Member States. The regulatory requirements

include random testing of newly assembled vehicles and a manufacturer in-use surveillance

program. EU and UNECE requirements are equivalent in terms of stringency and

implementation. In 2011, updated standards for exhaust emission by cars and light-duty trucks,

called Euro 5, became effective. Impending European emission standards focus particularly on

                                                49
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 54 of 64



further reducing emissions from diesel vehicles. The new Euro 6 emission levels, effective for all

passenger cars on September 1, 2015 (one year later for light commercial vehicles). . .” The 2015

20-F also stated, “We manufacture and sell our products and offer our services around the world.

[sic] with requirements relating to reduced emissions, increased fuel economy, . . . Our vehicles

and the engines that power them must also comply with extensive regional, national and local

laws and regulations and industry self-regulations (including those that regulate emissions

certification, end-of-life vehicles and the chemical content of our parts, noise, and worker health

and safety). In addition, vehicle safety regulations are becoming increasingly strict. We are

substantially in compliance with the relevant global regulatory requirements affecting our

facilities and products. We constantly monitor such requirements and adjust our operations and

processes to remain in compliance.”

       167.    On May 23, 2016, it was reported that several tests by the German motor transport

authority KBA had found evidence that the exhaust treatment system in some of FCA’s models

would switch itself off after 22 minutes, which is just 2 minutes after the standard 20 minute

emissions test. This was similar to the scheme conducted by Volkswagen where its defeat

devices turned themselves off after 23 minutes to cheat the emissions tests. The German tests

found a special NOx catalyst which is being switched off after a few cleaning cycles. This shut

down caused NOx to be released into the atmosphere at more than 10 times the permitted level.

A German newspaper, the Bild am Sonntag reported that Germany’s Federal Motor

Transportation Authority determined that FCA allegedly used illegal software to manipulate

emissions controls. In response to this news, a spokesman for FCA stated “all its vehicles are

compliant with existing emissions rules.”




                                                50
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 55 of 64



       168.    The above statements made by FCA were false and misleading for the reasons

discussed in detail above.

       169.    My work in this matter is ongoing. My opinions in this Report are subject to

refinement or revision based on analysis of new information which may be provided to me,

including the opinions of other experts and receipt of additional documents and information, and

based on further analysis of the information and materials described herein. Should additional

relevant information be provided to me, my opinions may be supplemented at a later date.




                                              51
Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 56 of 64
    Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 57 of 64




     Exhibit 1

     CV

o   Technical Chemistry, Technical University of Berlin. Dipl.- Ing 1972.

o   Doctoral thesis at University of Paderborn, in field of reactor modelling, 1979.

o   Federal Environment Agency of Germany Umweltbundesamt (UBA) for more than 28
    years

o   Head of Environment, Transport and Noise (1994-2008).

o   Federal Environment Agency of Germany Umweltbundesamt (UBA) head of “Marine
    Environmental Protection” of the Agency (1992-1994).

o   Federal Environment Agency of Germany Umweltbundesamt (UBA) head of Refineries,
    Fuels and Reduction of Organic Compounds (1990-1992).

o   Federal Environment Agency of Germany Umweltbundesamt (UBA) officer in the
    section “Reduction of Air Pollution from Traffic” 1980-1990.

o   Founding member of ICCT (International Council for Clean Transport). 2001

o   Former Chairman of the OECD working group on transport – 2005- 2008.

o   Consultant Chemist and Engineer 2008 to present. I am working on emission control
    regulation on road and off road sector, climate change impact from the transport sector,
    CO2 emission regulation, fuel regulation etc.

o   Special interest: Sustainable Transport, Climate Gas Reduction, non-regulated emissions,
    fuel influence on the emissions, bio fuels. “OECD: Environmental Sustainable
    Transport”, “Environmental Impact of globalisation”, First eco balance on bio fuels




                                            53
        Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 58 of 64




         Exhibit 2

Listing of cases in which I have testified as an expert at trial or by deposition during the past four

years

a.      Volkswagen and Audi Class Actions, Federal court of Australia Proceedings NSD1307

        and 1308 of 2015 Sydney Australia

b.      DUH against the Land Baden- Württemberg, Administration court Stuttgart 28.07.2017

c.      DUH against the Land North- Rhine- Westphalia, Administration court Düsseldorf

        13.09.2016




                                                 54
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 59 of 64




         Exhibit 3

A listing of all publications that I have authored or co-authored within the preceding ten years

a.     Critical Reflection of the European CO2 Targets Integer Emissions summit AdBlue

       Forum Europe, Brussels, June 2018

b.     The Truth is on the Road “Real Driving emissions” 22.ETH-Conference on Combustion

       Generated Nanoparticles Zurich, June 2018.

c.     Die Lösung liegt in der Neuordnung der Mobilität, Architektenkongress 2018, Rotterdam,

       May 2018.

c.     Der Diesel Skandal: Ein Staatsversagen Offene Akademie, Gelsenkirchen, March 2019

d.     The Truth is on the Road, Fisita world Summit 2017, Geneva, November 2017

e.     Diesel Gate- Ein Insider berichtet. Fachzentrum Verkehr der Bergischen Universität

       Wuppertal und Bezirksvereinigung Berg und Mark (BV BuM) der Deutschen

       Verkehrswissenschaftlichen Gesellschaft (DVWG) , Wuppertal, December 2017.

f.     Mobility and Pollution; current Challenges and Implications for the Citizens, Conference

       for the EU Commission Staff, November 2017,

g.     Zukünftiges Zulassungsverfahren für Pkw in Europa, Daimler Sustainibility Dialogue

       Stuttgart November 2016

h.     International Best Practices in Fuel Economy Policy. Labeling and Fiscal Incentives,

       International Workshop on “Developing Applied Fuel Economy Policy, South

       Tangerang, Indonesia, August 2016.

i.     Holzheizung- Ein unterschätztes Umweltproblem, EPP Round Table, EU Parliament,

       Brussels, Belgium, June 2017



                                                55
     Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 60 of 64



j.   Transport Emissions after COP21, keynote on the 5th EU-US Symposium on

     „Decarbonising transport for a sustainable future”, Washington, USA May 2017.

k.   Contribution from a NGO Perspective, SAE 2017 On- Board Diagnostics Symposium-

     Europe, Turin, February 2017.

l.   Emerging Issues in Real World Emissions, Better Air Quality Conference, Busan

     September 2016.

m.   On Road Vehicle Emissions and Effect on Human Health, WLPGA Autogas Summit.

     Seoul South Corea , January 2015.

n.   Taxi Measurements, 6th Vert Forum, Duebendorf, Switzerland. March 2915.

o.   Challenges of Black Carbon- Mitigation in Europe, Better Air Quality Conference 2014,

     Colombo Sri Lanka, November 2014,

p.   Maritime Fuels, Better Air Quality Conference 2014, Colombo Sri Lanka, November

     2914.

q.   Overview of Fuel Economy Standards and its Policy Options, Public dialogue, Jarkarta,

     November 2014.




                                           56
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 61 of 64




        Exhibit 4

A listing of material that I considered in formation of my opinions

a.     https://www.umweltbundesamt.de/no2-krankheitslasten

b.     https://cordis.europa.eu/result/rcn/45302_en.html

c.     https://en.wikipedia.org/wiki/European_emission_standards#Emission_standards_for_tru

       cks_and_buses

d.     https://www.umweltbundesamt.de/presse/pressemitteilungen/finale-daten-zur-no2-

       belastung-2017-verfuegbar

e.     https://www.eea.europa.eu/media/newsreleases/many-europeans-still-exposed-to-air-

       pollution-2015/premature-deaths-attributable-to-air-pollution

f.     Schematic representation of a high-speed passenger car EGR/intake throttle system, Ritter, H-J., O. Mann,
       1999. “Das Kühlmodul für den V8-TDI-Motor von Audi”, ATZ/MTZ-Sonderausgabe, 60 (99)

g.     https://www.theicct.org/sites/default/files/publications/ICCT_NOx-control-
       tech_revised%2009152015.pdf

h.     https://en.wikipedia.org/wiki/Selective_catalytic_reduction

i.     https://en.wikipedia.org/wiki/NOx_adsorber

j.     https://eur-lex.europa.eu/legal-content/EN/ALL/?uri=CELEX%3A32007R0715

k.     https://eur-lex.europa.eu/legal-content/EN/ALL/?uri=celex:32008R0692

l.     https://www.theicct.org/publications/defeat-devices-under-us-and-eu-passenger-vehicle-
       emissions-testing-regulations

m.     https://www.theicct.org/blogs/staff/why-are-eu-automakers-claiming-defeat-devices-are-
       not-defeat-devices

n.     https://www.bmvi.de/SharedDocs/EN/publications/bericht-untersuchungskommission-
       volkswagen.html

o.     https://carbuzz.com/news/german-regulators-find-an-emissions-defeat-device-on-fiat-
       500x

p.     https://www.autocar.co.uk/car-news/industry/fiat-accused-defeat-device-use-500x
                                                     57
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 62 of 64



q.    https://www.express.co.uk/news/world/805798/European-Union-emissions-scandal-Italy-
      Fiat-Chrysler-Volkswagen

r.    https://www.gruene-
      bundestag.de/fileadmin/media/gruenebundestag_de/themen_az/verkehr/PDF/Gutachten_
      Abschalteinrichtungen

s.    https://www.bundestag.de/blob/481344/c6f582c8598c9d6b62fcfb2acd012462/stellungna
      hme-prof--dr--fuehr--sv-4--data.pdf

t.    http://www.duh.de/uploads/media/Rechtsgutachten_Klinger_Abschalteinrichtungen.pdf

u.    http://www2.developpement-
      durable.gouv.fr/IMG/pdf/Rapport_Commission_independante.pdf

v.    https://euobserver.com/dieselgate/138471

w.    https://www.rdw.nl/-/media/rdw/rdw/pdf/sitecollectiondocuments/over-
      rdw/rapporten/rdw-emission-test-programme-english.pdf

x.    http://www.emissieregistratie.nl/erpubliek/documenten/Lucht%20(Air)/Verkeer%20en%
      20Vervoer%20(Transport)/Wegverkeer/TNO%20(2016)%20Assessment%20of%20road
      %20vehicle%20emissions%20-%20methodology.pdf

y.    https://www.reuters.com/article/us-volkswagen-emissions-netherlands/jeep-suzuki-may-
      have-violated-emissions-rules-dutch-watchdog-idUSKBN19V1EL

z.    https://www.duh.de/fileadmin/media/news_import/B449_DUH_FIAT_500X_unofficial_t
      ranslation_EN_01.pdf

aa.   https://www.transportenvironment.org/news/fiat-modify-engines-after-tests-show-
      %E2%80%98extreme%E2%80%99-nox-levels



bb.   https://www.duh.de/presse/pressemitteilungen/pressemitteilung/deutsche-umwelthilfe-
      stellt-mehr-als-20-fach-erhoehte-stickoxid-emissionen-bei-einem-getesteten-fiat/

cc.   https://www.duh.de/presse/pressemitteilungen/pressemitteilung/deutsche-umwelthilfe-
      fordert-sofortigen-verkaufsstopp-fuer-den-fiat-500x-multijet-und-alle-weitere-d/

dd.   https://www.duh.de/fileadmin/user_upload/download/Projektinformation/Verkehr/dieselg
      ate/EKI/180514_Tabelle_PEMS-Messungen_Ergebnisse_Maerz_2016-Maerz_2018.pdf

ee.   https://www.duh.de/presse/pressemitteilungen/pressemitteilung/deutsche-umwelthilfe-
      enthuellt-schmutzigste-italienische-franzoesische-und-deutsche-diesel-pkw-mit/



                                            58
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 63 of 64



ff.   https://www.duh.de/presse/pressemitteilungen/pressemitteilung/fiat-chrysler-deutschland-
      erkennt-noch-anhaengigen-klageanspruch-der-deutschen-umwelthilfe-wegen-irr/

gg.   https://www.duh.de/presse/pressemitteilungen/pressemitteilung/deutsche-umwelthilfe-
      verklagt-fiat-chrysler-deutschland-wegen-irrefuehrender-werbeaussagen-zum-fiat-5/

hh.   https://www.duh.de/presse/pressemitteilungen/pressemitteilung/deutsche-umwelthilfe-
      mahnt-fiat-ab-und-beantragt-vor-dem-landgericht-darmstadt-den-erlass-einer-eins/

ii.   https://www.theicct.org/sites/default/files/TRUE_vehicle_rating_factsheet_20180604_0.p
      df

jj.   https://www.transportenvironment.org/press/fiat-given-special-treatment-italian-
      dieselgate-investigators-report-reveals

kk.   https://www.transportenvironment.org/news/eu-oversight-vehicle-testing-gaining-
      support-fiat-fiasco-revealed

ll.   T. Holz et al. “How we did it:An analysis of emission defeat devices in modern
      automobiles”. http://syssec.rub.de/research/publications/defeat-devices/




                                             59
      Case 1:15-cv-07199-JMF Document 318-1 Filed 01/18/19 Page 64 of 64




        Exhibit 5

List of FCA vehicles tested by DUH under my supervision




                                            60
